Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-15 have been submitted for examination
Claims 1-15 have been allowed
Allowable Subject Matter
1.	Claims 1-15 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a transmitter optical subassembly  configured to transmit forward error correction, FEC, codewords on an optical carrier signal; a memory device  containing local configuration data; and processing circuitry  configured to: receive client signal data and perform FEC encoding on the client signal data to form a sequence of FEC codewords; receive local configuration data from the memory device; obtain a configuration payload pattern of FEC codewords having a FEC code violation and FEC codewords not having a FEC code violation, the configuration payload pattern representing the local configuration data; create FEC code violations within FEC codewords of said sequence according to the configuration payload pattern0 to form a configuration payload modified sequence of FEC codewords; and provide the configuration payload modified sequence of FEC codewords to the transmitter optical subassembly for transmission.

The prior art for example Benvenuti et al. (WO 2004/019578) teaches encoding signaling information at a physical network layer by using code violation if nB/mB line block code.


“Optical transmitter apparatus comprising: a transmitter optical subassembly configured to transmit forward error correction, FEC, codewords on an optical carrier signal; a memory device containing local configuration data; and processing circuitry configured to: receive client signal data and perform FEC encoding on the client signal data to form a sequence of FEC codewords; receive local configuration data from the memory device; obtain a configuration payload pattern of FEC codewords having a FEC code violation and FEC codewords not having a FEC code violation, the configuration payload pattern representing the local configuration data; create FEC code violations within FEC codewords of said sequence according to the configuration payload pattern to form a configuration payload modified sequence of FEC codewords; and provide the configuration payload modified sequence of FEC codewords to the transmitter optical subassembly for transmission.
	Claims 2-6 and 12 depend from claim 1, are also allowable.
	Claims 7 and 13 and 14 are allowable for the same reasons as per Claim 1.
	Claims 8-11 depend from claim 7, is also allowable.
	Claim 15 depends from claim 13 are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.